Citation Nr: 1134549	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 2007, for the grant of service connection for right meralgia paresthetica.

2. Entitlement to a disability rating in excess of 10 percent for service-connected post operative residuals, anterior cruciate ligament repair of the right knee with degenerative changes (right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1989 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his mother appeared and testified at a hearing held before the undersigned Veterans Law Judge at the RO in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.

By statement received in July 2011 via the Veteran's representative, a claim for entitlement to service connection for multiple neurological conditions to include frontal lobe degeneration secondary to post operative ACL reconstruction fever was raised for the first time.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The first written statement by the Veteran seeking compensation for a neurological disorder was received by VA on February 6, 2007.

2.  Prior to February 6, 2007, the Veteran did not submit a claim, either formal or informal, for service connection for a neurological disorder.

3.  The Veteran's service-connected right knee disability is manifested by pain and grinding of the joint but is not productive of instability or of limitation of flexion or extension.  

4.  The Veteran's service-connected right knee disability does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 6, 2007, but no earlier, are met for the grant of service connection for right meralgia paresthetica.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected post operative residuals, anterior cruciate ligament repair of the right knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5010, 5257, 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for meralgia paresthetica,  The Veteran's claim arises from his disagreement with the initial assignment of the effective date of July 16, 2007, following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For the Veteran's claim seeking increased compensation for his already service-connected right knee disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in August 2008, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additionally, he was advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

The Board acknowledges that the initial notice letter sent to the Veteran in August 2008 did not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in March 2009, and his claim was subsequently readjudicated in a July 2009 Statement of the Case.  Thus, the Board finds that any deficiency as to the content and timing of the notice provided has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional evidence in support of his claim that has not already been obtained.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examination in September 2008.  The Board notes that the Veteran underwent VA examinations in October 2008 and September 2009; however, these were peripheral nerve examinations related to the Veteran's initial claim for service connection for a neurological condition involving the right lower extremity and then for an increased rating of service-connected meralgia paresthetica.  Thus, those VA examinations are not relevant to the query before the Board as to the severity of the Veteran's service-connected right knee disability as the right knee itself was not orthopedically examined.  

As for the September 2008 VA examination, the Board finds that the report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Furthermore, significantly, the Board observes that the Veteran does not report that the right knee disability itself has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Earlier Effective Date Claim

In the December 2008 rating decision, service connection was granted for right meralgia paresthetica (claimed as nerve damage) as secondary to the Veteran's service-connected right knee disability.  A 10 percent disability rating was assigned effective July 16, 2007, the date the RO indicated it received the Veteran's claim for service connection.  In his Notice of Disagreement received in January 2009, the Veteran disagreed with the assigned effective date claiming that he had this same condition in 2002 and thus the effective date should go back to then.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

The Board acknowledges that a written communication from the Veteran's representative received on July 16, 2007, by the RO is the first communication in which the Veteran specifically requested "service connection for atypical meralgia paresthetica secondary to the residuals of his right ACL reconstruction."  However, after reviewing the entire claims file, the Board finds that the first written communication from the Veteran seeking any type of compensation for a neurological condition was a statement from him that was received by the RO on February 6, 2007.  In that statement, the Veteran said, "I wish to claim an increase on my service connected degenerative nerve disease."  At that time, however, the Veteran was not service-connected for any neurological condition, including a "degenerative nerve disease."  Rather than inquiring of the Veteran for clarification of what disability he meant to seek compensation for, the RO simply took this claim as one for an increased disability rating of the Veteran's right knee disability despite the fact that no neurological aspect to that disability had been recognized at that time.  Consequently, in reading the Veteran's statement broadly, the Board construes it as a claim for service connection for a neurological disorder and will grant an effective date of February 6, 2007, for the grant of service connection for meralgia paresthetica .

The Board does not find, however, that any prior written claim, either formal or informal, had been submitted by the Veteran seeking service connection for any neurological condition.  In this regard, the Board acknowledges that in a statement received by the RO in May 2002, the Veteran stated the following:  "I wish to open a new claim for the complications of an ACL patella graph surgery that took place in service.  Recently I had a MRI at Wilmington VAMC (contracted to another hospital).  There was nothing wrong with my ACL (SC 0%).  I am suffering with muscle spasms and pain in my lower back that shoots down to my right knee.  I am limited because of these problems.  I am taking 15 mg of morphine every 12 hrs.  I only go the VAMC for treatment."  The RO took that statement as a claim for an increased disability rating for the Veteran's right knee disability and a claim for service connection for lumbar disc disease.  Based upon a reading of the Veteran's statement, the Board cannot disagree with that interpretation as the Veteran's statement regard "complications" involving his service-connected right knee disability are vague and he never stated anything about having a neurological condition secondary thereto.  Furthermore, what he stated is that he has a low back disorder consisting of muscle spasms and pain with pain shooting down the right leg, which is a very common claim seen for lumbar degenerative disc disease.  Thus, the statement that the pain shoots down the right leg is consistent with sciatica caused by a low back disorder.  This statement, therefore, cannot constitute a claim for a neurological condition secondary to the service-connected right knee disability.

The only other prior statement from the Veteran was received by the RO in May 2003, which was a Notice of Disagreement with the RO's September 2002 rating decision (issued in October 2002) denying him a compensable disability rating for his service-connected right knee disability and service connection for lumbar disc disease.  In this statement, the Veteran said as follows:  "I wish to disagree with your 10-17-02 decision.  I am suffering with muscle spasms in the area where I had the operation on my right knee.  The cruciate ligament is fine and I am happy with the Navy doctors who performed the ACL reconstruction.  The C&P examiner did not want to discuss the muscle spasms in the knee area.  Please ask the DRO to review my claim.  Also I am willing to go to another C&P specifically for the muscle spasms in the site area.  It is above the knee on the right side at the operation scar area."  Again, the Board finds this statement to be inadequate to constitute a claim for service connection for a neurological condition secondary to the service-connected right knee disorder because the Veteran only states he has muscle spasms in the right knee and complains that the examiner did not seem to take his complaints seriously.  The Board notes that muscle spasms alone are not a sufficiently identified symptom of a neurological condition that the RO should have known that the Veteran was seeking service connection for a neurological disorder secondary to his service-connected right knee disability.  Consequently, the Board finds that this statement also cannot constitute a claim for service connection for a neurological condition secondary to the service-connected right knee disability.

Furthermore, the Veteran testified at the Board hearing in July 2011 that he filed a claim in 2004 seeking an increased disability rating on his service-connected right knee disability to include his neurological problems.  A review of the claims file, however, does not demonstrate that a claim was ever received from the Veteran in 2004.  The last statement of record prior to the February 2007 claim was the May 2003 Notice of Disagreement.  The Board notes that a Statement of the Case and rating decision were issued in August 2003 in which an increased disability rating of 10 percent was granted for the Veteran's service-connected right knee disability, but the Veteran failed to perfect his appeal by filing a VA Form 9 or other statement indicating he desired to continue his appeal.  Consequently, as the record is devoid of any claim in 2004, this argument cannot be the basis of assigning an earlier effective date.

The Board also notes that, at the July 2011 hearing, the Veteran argued that the effective date should go back to 2002 as it was his intent at that time to seek compensation for the overall nerve condition as it was so intertwined with the service-connected right knee disability.  However, as previously discussed, none of the correspondence from the Veteran made it clear that that was his intent.  Thus, this argument cannot be the basis for awarding an earlier effective date back to 2002.  

Furthermore, the Veteran argued at the July 2011 hearing that the medical evidence showed that the neurological condition was there in 2002.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Furthermore, medical evidence alone is not sufficient to constitute an informal claim of service connection under 38 C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 (1998).   

Because the Veteran did not file a formal or informal application for service connection prior to February 6, 2007, VA is precluded, as a matter of law, from granting an effective date earlier than that date for service connection for the Veteran's meralgia paresthetica.  As such, this appeal is granted to the extent that an earlier effective date of February 6, 2007, is awarded, but is otherwise denied because this is the earliest possible effective date provided by law.  

III.  Increased Rating Claim

The Veteran is service-connected for post operative residuals, anterior cruciate ligament repair of the right knee with degenerative changes, evaluated as 10 percent disabling since January 2002.  In July 2008, the Veteran filed a claim for an increased disability rating, which was denied by the RO in the December 2008 rating decision.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that, in the present case, the Veteran's claim for an increased disability rating is for an already service-connected disability and thus only the current severity of the disability is at issue.  While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disabilities is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of an award of increased compensation can be the earliest date as of which it was factually ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran's service-connected right knee disability has been evaluated under Diagnostic Code 5257-5010 as 10 percent disabling.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 . In this case, Diagnostic Code 5257 is used to identify the Veteran's underlying disability (post operative residuals of a right anterior cruciate ligament repair).  The hyphenated diagnostic code in this case indicates that the service-connected disability was, however, actually evaluated as 10 percent disabling for traumatic arthritis (Diagnostic Code 5010), associated with the right anterior cruciate ligament repair.  See 38 C.F.R. § 4.118 . 
 
Diagnostic Code 5257 provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Under Diagnostic Code 5257, 30 percent is the maximum scheduler rating provided.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5010 directs the rater to evaluate traumatic arthritis as "arthritis, degenerative," which is evaluated under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a noncompensable rating when flexion is limited to 60 degrees; a 10 percent disability rating when flexion is limited to 45 degrees; a 20 percent disability rating when flexion is limited to 30 degrees; and a maximum 30 percent disability rating when flexion is limited to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a noncompensable rating when extension is limited to 5 degree; a 10 percent disability rating when extension is limited to 10 degrees; a 20 percent disability rating when extension is limited to 15 degrees; a 30 percent disability rating when extension is limited to 20 degrees; a 40 percent disability rating when extension is limited to 30 degrees; and a maximum 50 percent disability rating when extension is limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, providing for consideration of such factors as functional loss due to pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

VA treatment records from August 2006 through February 2010 do not show any treatment specifically for the Veteran's service-connected right knee disability.  Thus, the only medical evidence relating to the current severity of the Veteran's service-connected right knee disability is the September 2008 VA joints examination.  

In his report, the examiner noted the Veteran's history of a severe torsion injury while on active duty in 1990 with ACL (anterior cruciate ligament) repair in 1991, and that he is current 10 percent service-connected for this.  He also notes that, after the surgery, the Veteran developed neuropathic pain of the anterior medial thigh just above the area of surgery.  It was noted that this pain is exquisite, burning, sharp and shooting and is controlled by morphine.  The examiner further noted that the Veteran was seen by a neurologist at VA in December 2002 who felt that he probably had meralgia paresthetica.  The examiner stated that the Veteran continues to complain of the neuropathic pain more than pain directly of the knee joint.  

The examiner noted that the Veteran needs no aids for walking but he is limited in standing to 15 to 30 minutes and in walking to one-quarter of a mile.  On review, the Veteran denied having any deformity, giving way, instability, and weakness of the right knee, but stated he does have pain and stiffness.  He reported having flare ups of joint disease that were mild occurring every one to two months lasting three to seven days and consist of swelling of the right knee.  

Physical examination demonstrated that the Veteran was able to weight-bear on the right knee but walked with an antalgic gait.  There was no evidence, however, of abnormal weight-bearing.  Range of motion of the right knee was 0 to 140 degrees.  There was no additional limitation of motion on repetitive use.  There was no evidence of inflammatory arthritis or joint ankylosis.  There was tenderness, guarding of movement and grinding of the right knee, but no bumps consistent with Osgood-Schlatter's Disease, crepitation, mass behind the knee, clicks or snaps, instability, patellar abnormality, or meniscus abnormality.  The areas described as having neuropathic pain was exquisitely tender.  There was no skin color, texture, temperature or hair distribution differences noted.  X-rays of the right knee showed mild degenerative changes of the knee joint.  Findings on an electromyogram/nerve conduction velocity study were indicative of right tibial neuropathy.  

The assessment was right knee post-traumatic degenerative joint disease and meralgia paresthetica of the right anterior medial thigh.  The examiner noted that the Veteran's disability had no effect on grooming, toileting, dressing, bathing and feeding; had a mild effect on chores, shopping, recreation and traveling; and a moderate effect on exercise and sports.

The Board notes that, at the July 2011 hearing, the Veteran gave testimony as to the severity of his right knee.  However, given the multifactorial nature of the Veteran's overall physical condition that includes both the service-connected post operative residuals of right anterior cruciate ligament repair and meralgia paresthetica and a nonservice-connected overall neurological condition of unknown etiology and a psychiatric disorder (as seen in the VA treatment records), the Board does not find the Veteran's testimony to be competent for the purposes of rating his service-connected right knee disability.  Although the Board acknowledges that the Veteran is competent to testify as to what symptoms he has, because there are multiple medical conditions from which those symptoms may be arising, the Board finds he is not competent to attribute specific symptoms to one medical condition versus another as such would require medical expertise.  Consequently, although the Board acknowledges the Veteran's testimony, it finds that it is not helpful in determining the current severity of only his service-connected right knee disability.

Based upon the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted.  The evidence clearly shows that the Veteran has traumatic degenerative joint disease of the right knee related to his in-service anterior cruciate ligament tear with reconstructive surgery.  However, the current medical evidence fails to show that this disability causes any limitation of motion of the knee in either flexion or extension as his range of motion on examination was 0 to 140 degrees, which is considered normal for VA purposes.  Thus, a higher or separate disability rating is not warranted under either Diagnostic Codes 5260 or 5261.  Rather, the objective medical findings shows that he merely has pain and grinding of the knee with arthritis demonstrated on X-ray, which warrants only a 10 percent disability rating under Diagnostic Code 5010.  Furthermore, there is no evidence that the Veteran has instability of the right knee.  He denied any giving away or instability and physical examination failed to find any lateral instability or subluxation of the knee such that a separate compensable disability rating may be assigned under Diagnostic Code 5257.  

Furthermore, the Board must consider whether the evidence is sufficient to warrant referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability picture is not so exceptional as to render VA's rating schedule inadequate to evaluate his service-connected right knee disability.  The Veteran's symptoms and their severity are clearly contemplated within the rating schedule.  The Veteran has not alleged that he has any unusual or extraordinary symptoms that would make the rating schedule inadequate.  Rather he merely complaints of pain and stiffness in the right knee related to his service-connected disability of post operative residuals of anterior cruciate ligament repair, right knee.  Consequently, the Board finds that the preponderance of the evidence is against referral for consideration of an extraschedular disability rating.

Finally, the Board notes that, during the pendency of the Veteran's appeal, the Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it held that a request for TDIU (either overtly stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Although the evidence demonstrates that the Veteran has not worked for several years, the medical evidence of record demonstrates that this is due to his psychiatric problems and some kind of overall neurological disorder for which the Veteran has been denied service connection.  There is no evidence of record to establish that the Veteran is unable to work due to his service-connected disabilities related to his right knee.  Consequently, the Board finds that any further discussion of entitlement to a TDIU is not necessary in this case.  

As a disability rating higher than 10 percent or separate disabilities rating for separate and distinct manifestations of the right knee disability are not shown to be warranted by the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's increased rating claim.  The preponderance of the evidence being against this issue, the benefit of the doubt doctrine is not for application.  Consequently, the Board must deny the Veteran's claim for an increased rating for his service-connected right knee disability.  
ORDER

An effective date of February 6, 2007, for the grant of service connection for right meralgia paresthetica is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for service-connected post operative residuals, anterior cruciate ligament repair of the right knee with degenerative changes is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


